Citation Nr: 1120222	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-26 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York

                                                       
THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for radiculopathy of the right hand and arm secondary to arthritis and spinal stenosis of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1941 to June 1945.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the right arm and hand radiculopathy and assigned a 10 percent evaluation, effective June 30, 2008, which was the date the Veteran filed his original claim of service connection.  

During the appeal period, in a June 2009 rating decision, the RO increased the rating of the right arm and hand radiculopathy from 10 percent to 30 percent disability, effective June 30, 2008.  Because a rating higher than 30 percent is available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2010, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

The  issues of (1) entitlement to service connection for a right shoulder disorder; and (2) entitlement to special month compensation (SMC) based on loss of use of the right upper extremity, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Since the effective date for the award of service connection, the Veteran's radiculopathy of the right hand and arm has been shown to be productive of a disability picture that more nearly approximates severe incomplete paralysis, but not complete paralysis, of all radicular groups.  


CONCLUSION OF LAW

The criteria for the assignment of an initial 70 percent evaluation, but not more, for the radiculopathy of the right hand and arm secondary to service-connected arthritis and spinal stenosis of the cervical spine, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, including Diagnostic Code 8513 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The present matter arises from an appeal of the initial evaluation following the grant of service connection.  A claim is substantiated once service connection is granted, and, accordingly, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed on this claim in this appeal under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Furthermore, the Veteran was afforded several VA examinations, most recently in November 2010, to evaluate the severity of his service-connected radiculopathy of the right hand and arm.  The Board finds that the November 2010 VA examination is adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, including his lay assertions and current complaints, and because it describes the symptomatology of the radiculopathy of the right hand and arm in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the November 2010 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the October 2010 Board remand directives.  A remand by the Board confers upon a claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to arrange for the Veteran to undergo a VA peripheral nerve examination to determine the current nature and severity of the right arm and hand radiculopathy, to include identifying which nerve(s) is affected.  The Board's October 2010 remand also instructed the AMC/RO to readjudicate the matter, and then issue a supplemental statement of the case (SSOC), if indicated.  

Upon remand, the Veteran was afforded an adequate VA examination, as noted above, in November 2010.  The AMC/RO then issued an SSOC in March 2011.  

For these reasons, the Board finds that there was substantial compliance with the October 2010 Board remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

The Veteran contends that an initial evaluation in excess of 30 percent is warranted for his for radiculopathy of the right hand and arm.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection for June 2008.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart.  

Neurological disabilities of the upper extremities are rated under the schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8519.  Diagnostic Code 8510, concerns impairment of the upper radicular group (the fifth and sixth cervicals affecting); Diagnostic Code 8511 concerns impairment of the middle radicular group; Diagnostic Code 8512 concerns impairment of the lower radicular group; Diagnostic Code 8513 concerns impairment of all radicular groups; Diagnostic Code 8514 concerns the musculospiral nerve (radial nerve); Diagnostic Code 8515 concerns the median nerve; Diagnostic Code 8516 concerns the ulnar nerve; Diagnostic Code 8519 concerns the long thoracic nerve.  

Most pertinent in the present appeal, the schedular criteria of Diagnostic Code 8513, concerning impairment of all radicular groups, provides a 20 percent rating for mild incomplete paralysis on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and, severe incomplete paralysis is rated 70 percent disabling on the major side and 60 percent on the minor side.  Complete paralysis of all radicular groups is rated 90 percent disabling on the major side and 80 percent on the minor side.  38 C.F.R. § 4.124a.

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  In this case, the November 2010 VA examination indicated that the Veteran was right-hand dominant.

In reviewing the medical and lay evidence in the present case, the Board finds that the disability picture of the Veteran's radiculopathy of the right hand and arm more nearly approximates the criteria for the assignment of an initial 70 percent evaluation under Diagnostic Code 8513.  

In November 2010, the Veteran underwent a peripheral nerves examination.  The VA examiner did not have the claims file available to review, but accurately reviewed the pertinent history as provided by the Veteran himself.  With regard to his current complaints, the Veteran informed the VA examiner that his symptoms had worsened slightly since the prior VA examination (in May 2009), and involved increased weakness and pain in the right arm and hand.  Treatment involved medication, which provided a fair response.  The Veteran also endorsed weakness, tremors, stiffness, numbness, paresthesias with swelling, and pain of the right arm, and hand.  His symptoms were constant, with flare-ups occurring up to twice weekly and lasting hours to the entire day.  He had limited use of the arm during a flare-up.  

The November 2010 VA examiner also performed a thorough physical examination, which demonstrated decreased sensation in the right arm and hand.  Motor functioning of the right elbow and wrist was noted as "active movement  gravity eliminated.  The VA examiner also reviewed prior computed tomography (CT) scan findings.  Based on the examination results, the VA examiner diagnosed severe cervical radiculopathy of the right arm and hand with paralysis, neuritis, and neuralgia.  The VA examiner found that all radicular groups were affected with incomplete severe paralysis.  Functional limitations involved decreased mobility; problems with lifting and carrying; difficulty reaching; weakness or fatigue; decreased strength; and pain.  The Veteran's activities of daily living (ADLs) were limited to a mild to severe degree, except for chores, including lawn mowing, which were prevented.  There was also significant right shoulder pathology unrelated to the nerves, but which caused limitation of motion.  

The November 2010 VA examiner, in other words, distinctly found that the Veteran's disability is manifested by incomplete severe paralysis of all radicular groups.  Such symptomatology is most appropriately evaluated under Diagnostic Code 8513, concerning all radicular groups, with a 70 percent rating assignable for severe incomplete paralysis of the major (dominant) extremity.  38 C.F.R. § 4.124a.  

The Veteran underwent VA examinations earlier in July 2008 and May 2009.  Although the earlier VA examiners did not identify the specific nerves involved in the right arm and hand, the July 2008 VA examiner noted that there was impingement on nerves affecting the right arm at various levels.  Moreover, the record on appeal contains VA outpatient treatment reports showing, for instance, in June 2008, that there was impingement on several nerve roots.  Also important, both VA examinations and the VA outpatient records reflect symptoms substantially similar to those described by the November 2010 VA examiner.  

For these reasons, the Board finds that an initial 70 percent rating is assignable under Diagnostic Code 8513, for severe incomplete paralysis of all radicular groups.  

The Board finds, on the other hand, that a rating higher than 70 percent is not warranted for any portion of the rating period on appeal.  

First, the evidence shows that the Veteran's disability picture does not involve complete paralysis of all radicular groups.  The Veteran wrote in his February 2009 notice of disagreement (NOD) that he had functional loss due to pain and partial paralysis, such that he would only use the arm and hand when he had to.  He also had weakness and decreased strength.  He felt that his symptoms involved almost total loss of use of the arm and hand.  

On this issue, the medical evidence of record includes VA outpatient records beginning in February 2008.  At that time, the Veteran complained of worsening right arm weakness and radicular pain.  A physical examination revealed limitation of motion and markedly decreased right grip strength, but no obvious right arm atrophy.  

The Veteran underwent a VA neurological consultation in June 2008.  At that time, he had worsening cervical radicular pain down the right arm with increased pain and functional immobility.  He could not perform any repetitive activities with the right upper extremity, and there was some associated wasting and mildly asymmetric reflexes.  On follow-up in October 2008, it was found that the Veteran had decreased use of the right upper extremity, as well as pain on abduction and adduction of the arm.  

The July 2008 VA examiner found motor and reflex impairment, but complete paralysis was not demonstrated.  During the May 2009 VA examination, the VA examiner found that the Veteran's right arm appeared as if it was "just extra or hanging there."  The Veteran reported that he had daily flare-ups lasting less than 1 hour, which were relieved by rest or keeping still.  He avoided using or moving the right arm due to pain during a flare-up.  

Similarly, during the November 2010 VA examination, the Veteran reported flare-ups up to twice per week and lasting hours to an entire day.  He had limited use of the arm during a flare-up.  

The above evidence demonstrates that the Veteran's symptoms were manifested by limited function during a flare-up.  The Board points out, however, that the 70 percent rating is assigned on the basis of neurological symptomatology under 38 C.F.R. § 4.124a.  A higher schedular rating is not warranted for neurologic disabilities on the basis of functional loss of a joint due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed, the diagnostic code at issue is not predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Importantly, the July 2008 and November 2010 VA examiners specifically found that the Veteran did not have complete paralysis.  The remaining evidence is consistent with the VA examiners' findings in this regard, as shown.  

As the Veteran's symptomatology is not shown to more nearly approximate complete paralysis of all radicular groups, the next higher rating, 90 percent, is not assignable.  38 C.F.R. § 4.124a, Diagnostic Code 8513.  

The Board also finds that a higher evaluation is not warranted under any other potentially applicable diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (VA must consider potential applications of Title 38 C.F.R., whether or not raised by claimant).  In this regard, the Board points out the remaining Diagnostic Codes pertaining to the peripheral nerves of the arm and hand do not provide for assignment of a rating higher than 70 percent.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8512, 8514-8519.  

Also, Diagnostic Codes 5205 to 5215, under 38 C.F.R. § 4.71a, provide schedular ratings for musculoskeletal disabilities of the arm and hand.  These Diagnostic Codes, however, also do not provide a rating higher than 70 percent.  Furthermore, assignment of separate ratings on this basis would constitute impermissible pyramiding as the Veteran's disability has not been shown to involve separate and distinct musculoskeletal symptomatology.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet App 259 (1994).  

The Board has identified no further potentially applicable schedular rating criteria that may provide for a rating higher than 70 percent.  See Schafrath, 1 Vet. App. at 593.  

The Board recognizes the Veteran's arguments, such as in his July 2009 VA Form 9 (substantive appeal) indicating that his right shoulder is also "almost completely useless."  The service-connected disability on appeal, however, consists of radiculopathy of the right hand and arm, but not the shoulder.  The evidentiary record also shows that the Veteran's contentions concerning the shoulder are more appropriately considered a separate claim of service connection for a right shoulder disorder, to include as secondary to his cervical arthritis with spinal stenosis associated with residuals, shell fragment wound scar of the neck.  The Board has referred this claim to the AOJ for appropriate action, as noted in the Introduction above.  The Board has likewise referred the related claim of entitlement to SMC.  These issues are not otherwise presently on appeal to the Board.  

In conclusion, the Board finds that a 70 percent rating, but not higher, is warranted for the Veteran's radiculopathy of the right hand and arm.  "Staged ratings" are not warranted because the schedular criteria for a 70 percent rating, but not higher, were met throughout the entire period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected for radiculopathy of the right hand and arm, but the medical evidence reflects that those manifestations are not present in this case.  As shown, the applicable diagnostic criteria adequately describe the "severe" symptomatology of the Veteran's disability.  As the rating schedule is adequate to evaluate the disability, the Veteran's disability picture is contemplated by the rating schedule and it does not present an exceptional or unusual disability picture.  Accordingly, referral for extraschedular consideration is not in order.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.


ORDER

An initial 70 percent rating for the radiculopathy of the right hand and arm is granted, subject to the regulations governing the payment of VA monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


